DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, 9, 11-12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld et al (US 2015/0112164) (“Heikenfeld”) as noted in Applicant IDS dated 4/20/20 in view of Gadsby (US 2014/0235991) and further in view of De Vos (US 2011/0313481).
Regarding Claim 1, while Heikenfeld teaches a device for sensing sweat on skin (Abstract), comprising: 
a substrate and a spaced apart portion (Fig. 2A, [0027]- [0028] substrate 32 under sensor, spaced apart portion under the stimulation electrodes 52, 54, 56 and microfluidics component 38);
at least one sweat stimulator for stimulating sweat on an area of the skin (Fig. 2A, [0027]-[0028]), the sweat stimulator comprising an electrode for supplying iontophoresis current ([0027] “Each pad has a source of sweat stimulant such as pilocarpine 46, 48, 50, and independently controlled iontophoresis electrodes 52, 54, 56.”), a stimulant for causing the skin to sweat ([0052] pilocarpine), a current source ([0028] electronics 34 act as current source, and 
at least one sensor that is configured to measure an analyte in the sweat, wherein the at least one sensor is disposed on the substrate (Fig. 2A, [0027] sensor 36 on substrate 32).
Heikenfeld fails to teach
The spaced apart portion using a second substrate, wherein the first substrate is moveable relative to the second substrate;
Wherein the sweat stimulator electrode is disposed on the first substrate,
wherein said stimulator is configured to be moved between a first position and a second position relative to the first substrate, wherein the first position is in communication with said area of the skin and the second position is not in communication with said area of the skin
However Gadsby teaches a device for sensing a response to stimulation, comprising: 
a first substrate ([0013] flexible substrate), wherein components on the first substrate are moveable on the first substrate ([0013]-[0014], [0028]-[0029] “In response to bending of the flexible substrate, each of the recording electrodes can be moveable relative to the other recording electrodes or the one or more stimulating electrodes.” Same show for stimulating electrodes);
at least one stimulator for stimulating an area of the skin (Abstract, [0031]), the stimulator comprising an electrode, wherein the electrode is disposed on the first substrate (Figs. 2A-2B, [0051] stimulating electrodes 30 on first portion of flexible substrate 10); 
at least one sensor that is configured to measure, wherein the at least one sensor is disposed on the first substrate (Figs. 2A-2B, [0051] recording electrodes 40 on second portion of flexible substrate 10); and 
wherein said stimulator is configured to be moved between a first position and a second position relative to the first substrate, wherein the first position is in communication with said 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to orient the components of the spaced apart portion of Heikenfeld as moveable as taught by Gadsby to find other suitable stimulating locations relative to Gadsby’s sensor at the substrate as this further reduces the stress on a particular portion of the skin – which Heikenfeld is already attempting by staggering the stimulation application (Heikenfeld: [0028] “Again, after a period of time, the electronics 34 will discontinue current to electrode 54 and begin passing current to electrode 52, again starting sweat generation beneath electrode 52 and discontinuing sweat generation beneath electrode 54. Each one of these will direct the sweat through the common microfluidic component 38 to the sensor 36, thus providing long-term generation of sweat without stressing any particular location on the skin 12 of the individual.”).
Yet their combined efforts fail to teach a second substrate, where the spaced apart portion with stimulation electrodes is situated over a second substrate.
However De Vos teaches a sensing and stimulation device (Abstract, Figs. 5 and 6, [0089]) where different hardware components can be mounted on a subject with a multiple equivalent configurations of substrates ([0089] “As shown in FIG. 5, the stimulation device 17 may be located inside the casing 11 too and be made of electronic components on a flexible substrate too. Then, the stimulation device 17 may be arranged as shown in FIG. 6 as well. The electronic components of the electronics 12 may be arranged on a first flexible substrate and the stimulation device 17 may be arranged on a second flexible substrate. However, these first and second substrates may be a single substrate. The battery 13 may be provided on that substrate too. As also shown in FIG. 5, the detection device 16' may be located inside the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to consider that the stimulation components of Heikenfeld and Gadsby can be set on a first substrate separate from a second substrate with detecting components instead of a single substrate for just the detecting components (Heikenfeld) or a single substrate for both stimulating and detecting components (Gadsby) as De Vos teaches that all of these configuration are valid forms of creating a dual stimulating and sensing system.
Regarding Claim 2, Heikenfeld, Gadsby, and De Vos each the device of claim 1, and Gadsby further teaches wherein the device includes an active configuration where one of the at least one sensor or the at least one sweat stimulator is positioned to be coupled with said area of the skin (See Claim 1 Rejection).  
Regarding Claim 3, Heikenfeld, Gadsby, and De Vos teach the device of claim 1, and wherein the device includes an inactive configuration wherein, while the device is worn, neither the at least one sensor nor the at least one sweat stimulator is positioned to be coupled with said area of the skin (See Claim 1 Rejection, moveable stimulation and sensing electrodes provide a capability of inactive configuration where the stimulation electrodes are off and moved to a second area of skin and the sensing electrodes are also moved away from the first stimulated area of the skin).  
Regarding Claim 5, Heikenfeld, Gadsby, and De Vos teach the device of claim 1, and Heikenfeld further teaches a second embodiment where the device includes at least one of a sensor for measuring stimulated sweat generation rate, a sensor for measuring stimulated sweat flow rate, or a sensor for measuring stimulated sweat sampling interval ([0026], [0044] measures sweat rate, which would be stimulated sweat rate based on Claim 1’s teachings).  

Regarding Claim 6, Heikenfeld, Gadsby, and De Vos teach the device of claim 1, and Heikenfeld further teaches a second embodiment where the device includes at least one of a sensor for measuring natural sweat generation rate, a sensor for measuring natural sweat flow rate, or a sensor for measuring natural sweat sampling interval ([0026], [0044] measures sweat rate, which would be stimulated sweat rate based on Claim 1’s teachings, may measure natural rate if the stimulation components are not on).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to measure sweat rate as taught by Heikenfeld as understanding sweat rate can be used to modulate stimulation (Heikenfeld [0052]).
Regarding Claim 9, Heikenfeld, Gadsby, and De Vos teach the device of claim 1, and Heikenfeld further teaches wherein said at least one sensor provides a plurality of measurements specific to said analyte in the sweat ([0030] biomarker sensing, [0037] sensing done for 24 hour period would reflect a plurality of measurements).

Regarding Claim 11, while Heikenfeld teaches a device to measure one or more components of sweat (Abstract), comprising: 
a substrate and a spaced apart portion (Fig. 2A, [0027]- [0028] substrate 32 under sensor, spaced apart portion under the stimulation electrodes 52, 54, 56 and microfluidics component 38);
at least one sweat stimulator for stimulating sweat on an area of the skin (Fig. 2A, [0027]-[0028]), the sweat stimulator comprising an electrode for supplying iontophoresis current ([0027] “Each pad has a source of sweat stimulant such as pilocarpine 46, 48, 50, and independently controlled iontophoresis electrodes 52, 54, 56.”), a stimulant for causing the skin 
a sensor, wherein the sensor is disposed on the substrate (Fig. 2A, [0027] sensor 36 on substrate 32).
Heikenfeld fails to teach
The spaced apart portion using a second substrate, wherein the first substrate is moveable relative to the second substrate;
Wherein the sweat stimulator electrode is disposed on the first substrate,
wherein said first substrate including said sweat stimulator is moveable within the device between a first position and a second position, wherein the first position is in communication with said area of the skin and the second position is not in communication with said area of the skin.
However Gadsby teaches a device for sensing a response to stimulation, comprising: 
a first substrate ([0013] flexible substrate), wherein components on the first substrate are moveable on the first substrate ([0013]-[0014], [0028]-[0029] “In response to bending of the flexible substrate, each of the recording electrodes can be moveable relative to the other recording electrodes or the one or more stimulating electrodes.” Same show for stimulating electrodes);
at least one stimulator for stimulating an area of the skin (Abstract, [0031]), the stimulator comprising an electrode, wherein the electrode is disposed on the first substrate (Figs. 2A-2B, [0051] stimulating electrodes 30 on first portion of flexible substrate 10); 
at least one sensor that is configured to measure, wherein the at least one sensor is disposed on the first substrate (Figs. 2A-2B, [0051] recording electrodes 40 on second portion of flexible substrate 10); and 
wherein said stimulator is configured to be moved between a first position and a second position relative to the first substrate, wherein the first position is in communication with said 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to orient the components of the spaced apart portion of Heikenfeld as moveable as taught by Gadsby to find other suitable stimulating locations relative to Gadsby’s sensor at the substrate as this further reduces the stress on a particular portion of the skin – which Heikenfeld is already attempting by staggering the stimulation application (Heikenfeld: [0028] “Again, after a period of time, the electronics 34 will discontinue current to electrode 54 and begin passing current to electrode 52, again starting sweat generation beneath electrode 52 and discontinuing sweat generation beneath electrode 54. Each one of these will direct the sweat through the common microfluidic component 38 to the sensor 36, thus providing long-term generation of sweat without stressing any particular location on the skin 12 of the individual.”).
Yet their combined efforts fail to teach a second substrate, where the spaced apart portion with stimulation electrodes is situated over a second substrate.
However De Vos teaches a sensing and stimulation device (Abstract, Figs. 5 and 6, [0089]) where different hardware components can be mounted on a subject with a multiple equivalent configurations of substrates ([0089] “As shown in FIG. 5, the stimulation device 17 may be located inside the casing 11 too and be made of electronic components on a flexible substrate too. Then, the stimulation device 17 may be arranged as shown in FIG. 6 as well. The electronic components of the electronics 12 may be arranged on a first flexible substrate and the stimulation device 17 may be arranged on a second flexible substrate. However, these first and second substrates may be a single substrate. The battery 13 may be provided on that substrate too. As also shown in FIG. 5, the detection device 16' may be located inside the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to consider that the stimulation components of Heikenfeld and Gadsby can be set on a first substrate separate from a second substrate with detecting components instead of a single substrate for just the detecting components (Heikenfeld) or a single substrate for both stimulating and detecting components (Gadsby) as De Vos teaches that all of these configuration are valid forms of creating a dual stimulating and sensing system.
Regarding Claim 12, while Heikenfeld, Gadsby, and De Vos teach the device of claim 11, wherein said sweat stimulator is carried on a first substrate and said sensor is carried on a second substrate, wherein the first substrate may move relative to the second substrate (See Claim 11 Rejection), thus indicating first substrate and second substrate are moveable relative to any structure, and De Vos further teaches applying a third substrate ([0089] “The substrates with the electronic components of the electronics 12', the detection device 16' and the stimulation device 17' may be separate substrates.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set the sensor and stimulator of Heikenfeld in relation to a third substrate for other electronic components as taught by De Vos as simple substitute of one configuration of Heikenfeld and De Vos with components mounted on two substrates for another with three substrates to obtain predictable results of an organized placement of the stimulator and sensor of Heikenfeld over the subject’s skin.

Regarding Claim 16, while Heikenfeld teaches a device to measure one or more components of sweat (Abstract, [0026]), comprising: 

a sensor, wherein the sensor is disposed on the first substrate (Fig. 2A, [0027] sensor 36 on substrate 32); and
at least one sweat stimulator for stimulating sweat on an area of the skin (Fig. 2A, [0027]-[0028]), the sweat stimulator comprising an electrode for supplying iontophoresis current ([0027] “Each pad has a source of sweat stimulant such as pilocarpine 46, 48, 50, and independently controlled iontophoresis electrodes 52, 54, 56.”), a stimulant for causing the skin to sweat ([0052] pilocarpine), and a current source ([0028] electronics 34 act as current source), wherein the electrode is disposed at the spaced apart portion.
Heikenfeld fails to teach
a second substrate, wherein the first substrate is moveable relative to the second substrate;
Wherein the sweat stimulator electrode is disposed on the first substrate or second substrate,
wherein said first substrate including said electrode is moveable within the device between a first position and a second position, wherein the first position is in communication with said area of the skin and the second position is not in communication with said area of the skin.  
However Gadsby teaches a device for sensing a response to stimulation, comprising: 
a first substrate ([0013] flexible substrate), wherein components on the first substrate are moveable on the first substrate ([0013]-[0014], [0028]-[0029] “In response to bending of the flexible substrate, each of the recording electrodes can be moveable relative to the other recording electrodes or the one or more stimulating electrodes.” Same show for stimulating electrodes); 

at least one sensor that is configured to measure, wherein the at least one sensor is disposed on the first substrate (Figs. 2A-2B, [0051] recording electrodes 40 on second portion of flexible substrate 10); and 
wherein said sensor is configured to be moved between a first position and a second position relative to the first substrate, wherein the first position is in communication with said area of the skin and the second position is not in communication with said area of the skin ([0029], [0052] where a first monitoring area is the area of skin, and the sensor is configured to be moved onto this first monitoring location and a second location, that is off of the first monitoring area, as these electrodes are moveable).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to orient the components of the spaced apart portion of Heikenfeld as moveable as taught by Gadsby to find other suitable stimulating locations relative to Gadsby’s sensor at the substrate as this further reduces the stress on a particular portion of the skin – which Heikenfeld is already attempting by staggering the stimulation application (Heikenfeld: [0028] “Again, after a period of time, the electronics 34 will discontinue current to electrode 54 and begin passing current to electrode 52, again starting sweat generation beneath electrode 52 and discontinuing sweat generation beneath electrode 54. Each one of these will direct the sweat through the common microfluidic component 38 to the sensor 36, thus providing long-term generation of sweat without stressing any particular location on the skin 12 of the individual.”).
Yet their combined efforts fail to teach a second substrate, wherein the first substrate is moveable relative to the second substrate;
substrate including said electrode is moveable within the device between a first position and a second position,
However De Vos teaches a sensing and stimulation device (Abstract, Figs. 5 and 6, [0089]) where different hardware components can be mounted on a subject with a multiple equivalent configurations of substrates ([0089] “As shown in FIG. 5, the stimulation device 17 may be located inside the casing 11 too and be made of electronic components on a flexible substrate too. Then, the stimulation device 17 may be arranged as shown in FIG. 6 as well. The electronic components of the electronics 12 may be arranged on a first flexible substrate and the stimulation device 17 may be arranged on a second flexible substrate. However, these first and second substrates may be a single substrate. The battery 13 may be provided on that substrate too. As also shown in FIG. 5, the detection device 16' may be located inside the casing 11' too and be made of electronic components on a third flexible substrate too. Then, the detection device 16' may be arranged as shown in FIG. 6 as well. The substrates with the electronic components of the electronics 12', the detection device 16' and the stimulation device 17' may be separate substrates. Alternatively, however, they may be one single substrate.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to consider that the stimulation and sensing components of Heikenfeld and Gadsby can be set on a first substrate separate from a second substrate with detecting components instead of a single substrate for just the detecting components (Heikenfeld) or a single substrate for both stimulating and detecting components (Gadsby) as De Vos teaches that all of these configuration are valid forms of creating a dual stimulating and sensing system. In doing so, the first substrate with the sensor will be moveable relative to the device portions comprising the second substrate.

Regarding Claim 17, while Heikenfeld teaches a device to measure one or more components of sweat (Abstract, [0026]), comprising: 

a sensor, wherein the sensor is disposed on the first substrate (Fig. 2A, [0027] sensor 36 on substrate 32); and
at least one sweat stimulator for stimulating sweat on an area of the skin (Fig. 2A, [0027]-[0028]), the sweat stimulator comprising an electrode for supplying iontophoresis current ([0027] “Each pad has a source of sweat stimulant such as pilocarpine 46, 48, 50, and independently controlled iontophoresis electrodes 52, 54, 56.”), a stimulant for causing the skin to sweat ([0052] pilocarpine), and a current source ([0028] electronics 34 act as current source), wherein the electrode is disposed at the spaced apart portion.
Heikenfeld fails to teach
a second substrate, wherein the first substrate and the second substrate are moveable relative to one another
Wherein the sweat stimulator electrode is disposed on the first substrate or second substrate,
wherein either or both of said first substrate and said second substrate can be moved within the device between a first position and a second position, wherein the first position is in communication with said area of the skin and the second position is not in communication with said area of the skin.  
However Gadsby teaches a device for sensing a response to stimulation, comprising: 
a first substrate ([0013] flexible substrate), wherein components on the first substrate are moveable on the first substrate ([0013]-[0014], [0028]-[0029] “In response to bending of the flexible substrate, each of the recording electrodes can be moveable relative to the other recording electrodes or the one or more stimulating electrodes.” Same show for stimulating electrodes); 

at least one sensor that is configured to measure, wherein the at least one sensor is disposed on the first substrate (Figs. 2A-2B, [0051] recording electrodes 40 on second portion of flexible substrate 10); and 
wherein said sensors and stimulators are configured to be moved between a first position and a second position relative to the first substrate, wherein the first position is in communication with said area of the skin and the second position is not in communication with said area of the skin ([0029], [0052] where a first monitoring / stimulating area is the area of skin, and the sensor is configured to be moved onto this first monitoring / stimulating location and a second location, that is off of the first monitoring / stimulating area, as these electrodes are moveable).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to orient the components of the spaced apart portion of Heikenfeld as moveable as taught by Gadsby to find other suitable stimulating locations relative to Gadsby’s sensor at the substrate as this further reduces the stress on a particular portion of the skin – which Heikenfeld is already attempting by staggering the stimulation application (Heikenfeld: [0028] “Again, after a period of time, the electronics 34 will discontinue current to electrode 54 and begin passing current to electrode 52, again starting sweat generation beneath electrode 52 and discontinuing sweat generation beneath electrode 54. Each one of these will direct the sweat through the common microfluidic component 38 to the sensor 36, thus providing long-term generation of sweat without stressing any particular location on the skin 12 of the individual.”).
Yet their combined efforts fail to teach a second substrate, wherein the first substrate and the second substrate are moveable relative to one another;

However De Vos teaches a sensing and stimulation device (Abstract, Figs. 5 and 6, [0089]) where different hardware components can be mounted on a subject with a multiple equivalent configurations of substrates ([0089] “As shown in FIG. 5, the stimulation device 17 may be located inside the casing 11 too and be made of electronic components on a flexible substrate too. Then, the stimulation device 17 may be arranged as shown in FIG. 6 as well. The electronic components of the electronics 12 may be arranged on a first flexible substrate and the stimulation device 17 may be arranged on a second flexible substrate. However, these first and second substrates may be a single substrate. The battery 13 may be provided on that substrate too. As also shown in FIG. 5, the detection device 16' may be located inside the casing 11' too and be made of electronic components on a third flexible substrate too. Then, the detection device 16' may be arranged as shown in FIG. 6 as well. The substrates with the electronic components of the electronics 12', the detection device 16' and the stimulation device 17' may be separate substrates. Alternatively, however, they may be one single substrate.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to consider that the stimulation and sensing components of Heikenfeld and Gadsby can be set on a first substrate separate from a second substrate with detecting components instead of a single substrate for just the detecting components (Heikenfeld) or a single substrate for both stimulating and detecting components (Gadsby) as De Vos teaches that all of these configuration are valid forms of creating a dual stimulating and sensing system. In doing so, the first substrate with the sensor will be moveable relative to the device portions comprising the second substrate.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld in view of Gadsby and further in view of De Vos and further in view of Einck et al (US 2014/0257064) (“Einck”) as noted in Applicant IDS dated 5/07/2019.
Regarding Claim 8, while Heikenfeld, Gadsby, and De Vos teach the device of claim 1, their combined efforts fail to teach the device further comprising at least one sweat wicking component between said at least one stimulator and said area of the skin.  
However Einck teaches a sweat analyte sensor (Abstract) may utilize a wicking component to guide a stimulated sweat to the medical device ([0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the device of Heikenfeld, Gadsby, and De Vos between the stimulation area and the stimulation device as Einck teaches that sweat may be optimally guided through a device with a wicking component. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld in view of Gadsby and further in view of De Vos and further in view of Revol-Cavalier et al (US 2012/0150072) (“Revol-Cavalier”).
Regarding Claim 10, while Heikenfeld, Gadsby, and De Vos teach the device of claim 1, their combined efforts fail to teach the device further comprising a sweat impermeable substrate having a plurality of apertures that provide access to a plurality of areas of the skin.    
However Revol-Cavalier teaches a prior art sweat sensor ([0011) wherein a system comprises sweat impermeable substrate having a plurality of apertures that provide access to a plurality of areas of the skin ([0011] “As represented in FIG. 2, the flexible device comprises a body 7 that is permeable to sweat, arranged between two impermeable plastic films 8a and 8b. One of the films 8a is provided with an opening 9 and comprises an adhesive surface for fixing the device onto a person's skin. Two identical electrodes, 10a and 10b, are arranged in body 7 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set the device of Heikenfeld, Gadsby, and De Vos with a sweat impermeable substrate as taught by Revol-Cavalier ensure sweat only passes through the system by the given openings.  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld in view of Gadsby and further in view of De Vos and further in view of Robinson et al (US 2016/0038733) (“Robinson”).
Regarding Claim 13, while Heikenfeld, Gadsby, and De Vos teach the device of claim 12, their combined efforts fail to teach wherein the first substrate and the second substrate are attached to the third substrate by a rotary movement system, and wherein the rotary movement system allows the stimulator and the sensor to move relative to said area of skin.
However Robinson teaches an electrode system (Abstract) focused on stimulation ([0042]) and teaches that an electrode may be moved to a desired location by a rotatable member and a threaded receiver ([0096]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the movement of Gadsby with a rotary movement system as taught by Robinson as a way to standardized how the rotation placement of Robinson is performed by automating the placement of a desired electrode by rotation unit.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld in view of Gadsby and further in view of De Vos and further in view of Yamashita and further in view of Johnson (US 4,365,637).
Regarding Claim 14, while Heikenfeld, Gadsby, and De Vos teach the device of claim 11, and Gadsby also teaches wherein said sensor and said sweat stimulator may be carried on a first substrate (See Claim 1 Rejection), their combined efforts fails to teach said first substrate is carried on a second substrate, where the first substrate may move relative to the second substrate.  
However Yamashita teaches a body fluid analyzing system (Abstract, [0095] monitoring sweat, [0112] for glucose, [0103] sensor, [0099] stimulator) wherein 
both a stimulating component and a sensing component are attached to the same substrate (Fig. 2, [0099] administration electrode are stimulators, [0103] test unit 22c acts as sensors, both are attached to a substrate / upper plate 22a), and said substrate is carried on a second substrate ([0098] substrate / upper plate 22a carried on second substrate / lower plate 22b).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the single substrate of Yamashita hold both the sensor and stimulator system of Heikenfeld, Gadsby, and De Vos as a way to simplify the system by removing the need for a task of replacing the components of a holding device.
Yet their combined efforts fail to teach where the first substrate may move relative to the second substrate.  
However Johnson teaches a perspiration detecting device (Abstract) wherein layers of the system may move relative to each other (Col. 2, L. 63 – Col. 3, L. 4, a rotary screw system used to adjust offset between back plate and electrodes).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set the components of Heikenfeld, Gadsby, and De Vos on a first substrate moveable relative to a second substrate as taught by Johnson as this enables offset optimization of electrodes relative to a subject’s skin (Col. 3, L. 15-32).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld in view of Gadsby and further in view of De Vos and further in view of Yamashita and further in view of Johnson and further in view of Robinson.
Regarding Claim 15, while Heikenfeld, Gadsby, De Vos, Yamashita, and Johnson teach the device of claim 14, their combined efforts fail to teach wherein the first substrate is attached to the second substrate by a rotary movement system, and wherein the rotary movement system allows the stimulator and the sensor to move relative to said area of skin.
However Robinson teaches an electrode system (Abstract) focused on stimulation ([0042]) and teaches that an electrode may be moved to a desired location by a rotatable member and a threaded receiver ([0096]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the movement of Gadsby with a rotary movement system as taught by Robinson as a way to standardized how the rotation placement of Robinson is performed by automating the placement of a desired electrode by rotation unit.

Response to Arguments
Applicant’s remaining amendments and arguments filed 11/30/2021 with respect to the 35 USC 103 rejection of claim 1 have been fully considered and are persuasive. The rejection is withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Heikenfeld, Gadsby, and De Vos.
Applicant’s remaining amendments and arguments filed 11/30/2021 with respect to the 35 USC 102(a)(1) rejection of claim 11 have been fully considered and are persuasive. The rejection is withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Heikenfeld, Gadsby, and De Vos.
Dependent claims 2-3, 5-6, 8-10, and 12-15 remain rejected in view of their dependency on rejected independent claims 1 and 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791